                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT Of VIRGINIA
                                        Alexundria Division

 BOARD OF TRUSTEES,SHEET                      )
 metal WORKERS'NATIONAL                              )
 PENSION FUND,                                       )
                 Plaintiffs,                         )
                                                     )
                                                     )        Civil Action No. l:l9-cv-S61

 CRENSHAW & BURKE CONSTRUCTION j
 INC., d/b/a CRENSHAW BROTHERS                       )
 CONSTRUCTIONS,et al.,                               )
                 Defendant.                          )

                                              ORDER

         On January 17,2020, Uniied States Magistrate Theresa Carro)! Buchanan entered a Report
 and Recommendation (the "Repon")in this ease, recommending that default judgment be entered
against Defendants Crenshaw & Burke Construction, Inc. d^/a Crenshaw Brothers Construction.
Inc. and Blue Rock Consiniction LLC f/k/a Crenshaw Brothers Construction, Inc. (the
 Defendants )and in favor of Plaintiffs Board ot Trustees for the Sheet Metal Workers' National
Pension Fund, Board of Trustees for the International Training Institute for the Sheet Metal and
Air Conditioning Industry, Board of Trustees for the National Stabilization Agreement of Sheet
Metal Industry Trust Fund, Board of Trustees for the Sheer Metal Occupational Health Institute
Trust, and Board of Trustees for the National Emergency Management Institute Committee (the
"Plaintiffs").

       Upon consideration of the record and Judge Buchanan's Report, to which no objections
have been filed, and having found no clear error,^


 See DiamonJ v. Colonial Life <& Acc. fns. Co.,416 F.3d 310, 315(4th Cir. 2005)(in the absence
                                                1
